               Case 2:16-cr-00091-JCC Document 56 Filed 04/07/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR16-0091-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    KAO YING SAEPHANH,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. An evidentiary hearing regarding
18   revocation of Defendant’s supervised release is currently scheduled for April 14, 2021. (Dkt. No.
19   55.) This hearing was originally scheduled for June 2, 2020 and has been continued numerous
20   times due to the ongoing impacts of the COVID-19 pandemic as well as limitations as to
21   Defendant’s availability resulting from a separate state criminal case. (See Dkt. Nos. 41, 43, 47,
22   48, 49, 50, 51, 53, 54, 55; see also W.D. Wash. General Orders 01-20, 02-20, 07-20, 08-20, 11-
23   20, 13-20, 15-20, 18-20, 04-21 each of which the Court incorporates by reference.) The Court
24   understands Defendant’s state criminal case is still pending and he will not be available for the
25   April 14, 2021 evidentiary hearing.
26          Accordingly, the Court FINDS that a further delay in Defendant’s evidentiary hearing is


     MINUTE ORDER
     CR16-0091-JCC
     PAGE - 1
              Case 2:16-cr-00091-JCC Document 56 Filed 04/07/21 Page 2 of 2




 1   warranted and reasonable under the circumstances. The evidentiary hearing currently scheduled

 2   for April 14, 2021 is, therefore, CONTINUED to June 16, 2021 at 9 a.m.

 3          However, based upon current COVID-19 pandemic conditions, the Court anticipates that

 4   an in-person hearing will not be feasible on June 16, 2021. (See W.D. Wash General Order 04-

 5   21.) Therefore, the parties are DIRECTED to appear for a remote proceeding pursuant to

 6   Western District of Washington General Order 06-21. The parties are further DIRECTED to

 7   contact Judge Coughenour’s Courtroom Deputy, Gabriel Traber, to arrange for an appearance by

 8   videoconference.
 9          DATED this 7th day of April 2021.

10                                                       William M. McCool
                                                         Clerk of Court
11
                                                         s/Paula McNabb
12
                                                         Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR16-0091-JCC
     PAGE - 2
